DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Fig. 1A and 1B, paragraph [0014]-[0019]
Species B: Fig. 2A and 2B, paragraph [0020]-[0024]
Species C: Fig. 3, paragraph [0025]
Species D: Fig. 4A-4B, paragraph [0026]-[0028]
Species E: Fig. 5, paragraph [0029]-[0030]
Species F: Fig. 6A and 6B, paragraph [0031]-[0033]
Species G: Fig. 7, paragraph [0034]-[0035]
Species H: Fig. 8, paragraph [0036]-[0037]
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of “A wafer holder comprising: a ceramic base having a wafer-mounting surface as an upper surface; and a conductive member embedded in the ceramic base, the conductive member including a circuit portion provided parallel to the wafer-mounting surface, a pull-out portion provided parallel to the wafer-mounting surface and spaced from the circuit portion in a direction opposite to a direction toward the wafer-mounting surface, and a connecting portion configured to electrically connect the circuit portion and the pull-out portion to each other,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tanaka et al. (US 2006/0191639 A1 hereinafter “Tanaka”). 
Tanaka teaches a wafer holder (comprising substrate holding table 23, Fig. 3-6, paragraph [0033]-[0041]) comprising: a ceramic base (comprising 23, Fig. 3 and 4, paragraph [034] ) having a wafer-mounting surface as an upper surface (i.e. top surface of 23, Fig. 3 and 4, paragraph [0035]); and a conductive member (comprising outer heater pattern 24B, connecting part 23C, power supply pattern 24C, Fig. 4; paragraph [0037]-[0038]) embedded in the ceramic base (comprising 23, Fig. 4 and 5), the conductive member including a circuit portion (comprising outer heater pattern 24B, Fig. 4 and 5) provided parallel to the wafer-mounting surface (i.e. top surface), a pull-out portion (comprising power supply pattern 24C including power-supply pattern 24C1 and 24C2, Fig. 6, paragraph [0038]) provided parallel to the wafer-mounting surface (i.e. top surface of 23, Fig. 3 and 4) and spaced from the circuit portion (comprising 24B, Fig. 3 and 4) in a direction opposite to a direction toward the wafer-mounting surface (i.e. the pull-out portion 24C is below the circuit portion  24B as understood from Fig. 4), and a connecting portion (comprising 23c and 23c’, Fig. 5 and 6, paragraph [0038]) .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716